Citation Nr: 1814152	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-32 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, mood disorder, and schizophrenia.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975. 

This appeal is before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  The Board remanded the matters on appeal in June 2016.  


FINDINGS OF FACT

1.  The Veteran does not have any psychiatric disorder that began during service or that is related to service in any other way.

2.  The Veteran does not have any service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include depression, mood disorder, and schizophrenia, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2017).

2.  The criteria for a TDIU have not been met.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with the Board's March 2016 remand instructions, the agency of original jurisdiction sent the Veteran a letter requesting that he identify any pertinent, outstanding medical records, to which he responded in February 2017; attempted to obtain VA treatment records prior to January 2000, but in December 2017 was informed that such records did not exist; and, in a February 2018 letter, informed the Veteran of the attempts it made to obtain such treatment records, that such records were determined not to exist, and that any additional attempts to obtain such records would be futile.

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in his March 2016 Board hearing, the Veteran asserts that he received no mental health diagnosis or treatment in service, but that he began receiving treatment for diagnoses including schizophrenia as early as 1987.  

Service treatment records reflect no complaints or findings related to mental health, but reflect that the Veteran was treated for having trouble sleeping in July 1974.
He was noted to have had a normal psychiatric evaluation on September 1975 examination for separation from service, and no mental health problems or history were noted. 

Private treatment records dated from February to June 1999 reflect mental health treatment related to stress, paranoia, and history of substance abuse.  A diagnosis of major depression with psychotic features was noted.

VA treatment records reflect that the Veteran began seeking VA mental health treatment in January 2000, after losing his job.  In January 2000, the Veteran presented feeling overwhelmed by stress related to a Workman's Compensation case.  He reported that he was seen that day by a Department of Social Services psychiatrist who advised him to come to VA for care, and he brought two bottles of medications that were prescribed at Kaiser for depression.  He was treated again later that month, and again reported depression, anxiety, anger, loss of control, and substance abuse related to a stressor from the past year.  He reported receiving treatment from 1983 to 1987, and being hospitalized at John George Hospital for 10 days but he could not remember when; it was noted that he appeared not to be a reliable historian and to be changing his history.  In a March 2001 private psychological screening evaluation, it was noted that the Veteran had complained of agitation and depression since November 1997, when he did not obtain all of a settlement promised to him.  On October 2002 mental health outpatient treatment, the Veteran reported that he first experienced problems managing his temper in 1987 when he was fired from a job, and reported still having problems with anger; it was noted that in the past he had been diagnosed as schizophrenic and depressed.

The Veteran continued to receive VA mental health treatment, primarily related to current, and especially financial, stressors, with a number of diagnoses noted including schizophrenia and depression.  He filed a service connection claim for a mental health disorder, specifically schizophrenia, in July 2010.

On February 2013 VA examination, the diagnosis was mood disorder, not otherwise specified, and the examiner opined that the condition was less likely than not related to service.  The examiner's explanation was that the Veteran reported that the mood disorder began after being discharged from service, specifically after he was fired from a job post-service, and that he denied having mood problems while in service.  It was therefore unlikely that the insomnia documented in service was related to his current diagnosis of mood disorder.  

In this case, service connection must be denied.  The record reflects psychiatric treatment as early as 1999, and the Veteran himself has consistently asserted that his mental health problems first occurred, and that he first received mental health treatment, in the 1980s, years after service.  While one instance of difficulty sleeping was noted in service in July 1974, the record does not reflect complaints or findings related to mental health problems in service, and the Veteran does not assert that such problems began in service.  Moreover, the only competent medical opinion regarding whether any current psychiatric disorder is related to service is that of the February 2013 VA examiner, which is negative and primarily based on the Veteran's self-reported medical history of no mental health problems until years after service.

Therefore, a preponderance of the evidence is against a finding that any psychiatric disorder began during service or is related to service in any other way.  Accordingly, service connection for an acquired psychiatric disorder, to include depression, mood disorder, and schizophrenia, must be denied.

Finally, total disability ratings for compensation based on individual unemployability may be assigned in certain cases where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability or service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  As the Veteran does not have any service-connected disabilities, a TDIU is not warranted in this case.


ORDER

Service connection for an acquired psychiatric disorder, to include depression, mood disorder, and schizophrenia, is denied.

A TDIU is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


